Exhibit 10.21

 

MATSON, INC.

AMENDED AND RESTATED RESTRICTED STOCK UNIT AWARD AGREEMENT

NON-EMPLOYEE BOARD MEMBER—DEFERRAL ELECTION

 

RECITALS

 

A.                                    The Corporation has implemented an
automatic award program under the Plan pursuant to which eligible non-employee
members of the Board will automatically receive special awards of restricted
stock units at periodic intervals over their period of Board service in order to
provide such individuals with a meaningful incentive to continue to serve as
members of the Board.

 

B.                                    Participant is an eligible non-employee
Board member, and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the automatic award of
restricted stock units under the Plan.

 

C.                                    All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix A.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                      Grant of Restricted Stock Units.  The
Corporation hereby awards to Participant, as of the Award Date, an award (the
“Award”) of restricted stock units under the Plan.  Each restricted stock unit
represents the right to receive one share of Common Stock on the vesting date of
that unit.  The number of shares of Common Stock subject to the awarded
restricted stock units, the applicable vesting schedule for the restricted stock
units and the underlying shares of Common Stock, the dates on which those vested
shares shall be issued to Participant and the remaining terms and conditions
governing the Award shall be as set forth in this Agreement.

 

AWARD SUMMARY

 

Participant

 

 

 

 

 

Award Date:

 

                            , 201

 

 

 

Number of Shares Subject to Award:

 

                   shares of Common Stock (the “Shares”)

 

 

 

Vesting Schedule:

 

The Shares shall vest in a series of three (3) successive equal annual
installments upon Participant’s completion of each year of Board service over
the three (3)-year period measured from the Award Date. The Shares may vest in
whole or in part on an accelerated basis in accordance with the provisions of
Paragraphs 3 and 5 of this Agreement. In no event shall any Shares vest after
the date of Participant’s termination of Board service.

 

 

 

Issuance Schedule

 

The Shares in which the Participant vests pursuant to the foregoing Vesting
Schedule or the vesting acceleration provisions of Paragraph 3 or Paragraph 5 of
this Agreement shall be issued in accordance with the Participant’s Deferral
Election.

 

2.                                      Limited Transferability.  Prior to the
actual issuance of the Shares that vest hereunder, Participant may not transfer
any interest in the restricted stock units subject to the Award or the
underlying Shares or pledge or otherwise hedge the sale of those units or
Shares, including (without limitation) any short sale or any acquisition or
disposition of any put or call option or other instrument tied to the value of
those Shares. However, any Shares which vest hereunder but otherwise remain
unissued at the time of Participant’s death may be transferred pursuant to the
provisions of Participant’s will or the laws of inheritance or to Participant’s
designated beneficiary or beneficiaries of this Award, and in such event, the
Shares shall be issued to the applicable transferee(s) in accordance with the
distribution date or event and method of distribution specified by Participant
in his or her Deferral Election.  Participant may also direct the Corporation to
issue the stock certificates for any Shares which in

 

--------------------------------------------------------------------------------


 

fact vest and become issuable hereunder to Participant during his or her
lifetime to one or more designated Family Members or a trust established for
Participant and/or his or her Family Members. Any such issuance shall be
effected in accordance with the distribution date or event and method of
distribution specified by Participant in his or her Deferral Election.
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

 

3.                                      Cessation of Service.  The restricted
stock units subject to this Award shall immediately vest in full upon
Participant’s cessation of Board service by reason of death, Permanent
Disability or Retirement. Should Participant cease Board service for any other
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of restricted stock units will be reduced accordingly.  Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.

 

4.                                      Stockholder Rights and Dividend
Equivalents

 

(a)                                 Participant shall not have any stockholder
rights, including voting, dividend or liquidation rights, with respect to the
Shares subject to the Award until Participant becomes the record holder of those
Shares following their actual issuance.

 

(b)                                 Notwithstanding the foregoing, should any
dividend or other distribution payable other than in shares of Common Stock be
declared and paid on the outstanding Common Stock while one or more Shares
remain subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution which would
have been paid on those Shares had they been issued and outstanding and entitled
to that dividend or distribution. As the Shares vest hereunder, the phantom
dividend equivalents credited to those Shares in the book account shall
concurrently vest, and those vested dividend equivalents shall be distributed to
Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) at that time or at such later time as may be
specified in the Participant’s Deferral Election for this Award. Should
Participant elect on his or her Deferral Election to defer the Shares but not
the phantom dividend equivalents pertaining to those Shares, then any dividend
equivalents credited from time to time on those Shares after the date those
Shares vest shall be paid to Participant within thirty (30) days after the date
of the actual dividend or distribution to which those particular dividend
equivalents relate. Should the Deferral Election provide for an installment
distribution of the Shares and the deferral of the phantom dividend equivalents
with respect to those Shares, then any additional amounts that are, during the
installment distribution period, credited to the Participant’s special book
account hereunder pursuant to the phantom dividend equivalents attributable to
the undistributed portion of the Shares shall also be deferred and shall not be
paid until the deferred Shares to which those additional amounts pertain are
issued in satisfaction of the elected installment distribution.  In no event
shall such phantom dividend equivalents vest or become distributable unless the
Shares to which they relate vest in accordance with the terms of this Agreement.

 

5.                                      Special Vesting Acceleration.  The
restricted stock units subject to this Award shall immediately vest in full upon
Participant’s continuation in Board service until the effective date of any
Change in Control transaction, and the Shares underlying those vested units
shall be issued in accordance with Participant’s Deferral Election.
Alternatively, the Participant’s right to the Shares may, pursuant to the terms
of the Change in Control transaction, be converted into the right to receive the
same consideration per share of Common Stock payable to the other shareholders
of the Corporation in consummation of the Change in Control.  In such event, the
consideration for the Shares shall be distributed to Participant in accordance
with the distribution provisions of his or her Deferral Election.

 

6.                                      Adjustment in Shares.  Should any change
be made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares, spin-off
transaction or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of the
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change and thereby prevent a dilution or

 

2

--------------------------------------------------------------------------------


 

enlargement of benefits hereunder. In making such equitable adjustments, the
Plan Administrator shall take into account any amounts to be credited to
Participant’s book account under Paragraph 4(b) in connection with the
transaction, and the determination of the Plan Administrator shall be final,
binding and conclusive.

 

7.                                      Issuance of Shares of Common Stock.

 

(a)                                 Except as otherwise provided in Paragraph 5,
on each applicable issuance date or dates designated in the Deferral Election
for the Shares which vest in accordance with the terms of this Agreement, the
Corporation shall issue to or on behalf of Participant a certificate (which may
be in electronic form) for the vested shares of Common Stock to be issued on
that date and shall concurrently distribute to Participant any deferred phantom
dividend equivalents accumulated with respect to those particular vested Shares.

 

(b)                                 Except as otherwise provided in Paragraph 5,
the settlement of all restricted stock units which vest under this Award shall
be made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

 

8.                                      Compliance with Laws and Regulations.

 

(a)                                 The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed for trading at the time of such issuance.

 

(b)                                 The inability of the Corporation to obtain
approval from any regulatory body having authority deemed by the Corporation to
be necessary to the lawful issuance of any Common Stock hereby shall relieve the
Corporation of any liability with respect to the non-issuance of the Common
Stock as to which such approval shall not have been obtained.  The Corporation,
however, shall use its best efforts to obtain all such approvals.

 

9.                                      Successors and Assigns.  Except to the
extent otherwise provided in this Agreement, the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the Corporation and its
successors and assigns and Participant, Participant’s assigns, the legal
representatives, heirs and legatees of Participant’s estate and any
beneficiaries of the Award designated by Participant.

 

10.                               Notices.  Any notice required to be given or
delivered to the Corporation under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal corporate offices. 
Any notice required to be given or delivered to Participant shall be in writing
and addressed to Participant at the address indicated below Participant’s
signature line on this Agreement, unless Participant notifies the Corporation of
a change in address in writing.  All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

 

11.                               Construction.  This Agreement and the Award
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in the Award.

 

12.                               Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Hawaii without resort to that State’s conflict-of-laws rules.

 

13.                               No Impairment of Rights.  This Agreement shall
not in any way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise make changes in its capital or business structure or to
merge, consolidate, dissolve, liquidate or sell or transfer all or any part of
its business or assets.  In addition, this Agreement shall not in any way be
construed or interpreted so as to affect adversely or otherwise impair the right
of the Corporation or its shareholders to remove Participant from the Board at
any time in accordance with the provisions of applicable law.

 

3

--------------------------------------------------------------------------------


 

14.                               Section 409A Compliance. Should there occur
any ambiguity as to whether any provision of this Agreement would otherwise
contravene one or more applicable requirements or limitations of Section 409A of
the Internal Revenue Code and the Treasury Regulations thereunder, that
provision shall be interpreted and applied in a manner that complies with the
applicable requirements of Section 409A of the Internal Revenue Code and the
Treasury Regulations thereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Award
Date first indicated above.

 

 

MATSON, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature:

 

 

 

 

Address:

 

4

--------------------------------------------------------------------------------


 

APPENDIX A
DEFINITIONS

 

A.                                    Agreement shall mean this Restricted Stock
Unit Award Agreement.

 

B.                                    Automatic Grant Program shall mean the
automatic grant program for non-employee Board members in effect under
Article Five of the Plan.

 

C.                                    Award shall mean the award of restricted
stock units made to Participant pursuant to the terms of this Agreement.

 

D.                                    Award Date shall mean the date the
restricted stock units are awarded to Participant pursuant to the Agreement and
shall be the date indicated in Paragraph 1 of the Agreement.

 

E.                                     Board shall mean the Corporation’s Board
of Directors.

 

F.                                      Change in Control shall mean a change of
ownership or control of the Corporation effected through any of the following
transactions:

 

(i)                                     a merger, consolidation or other
reorganization approved by the Corporation’s stockholders, unless securities
representing fifty percent (50%) or more of the total combined voting power of
the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly, by the persons who beneficially
owned the Corporation’s outstanding voting securities immediately prior to such
transaction,

 

(ii)                                  a sale, transfer or other disposition of
all or substantially all of the Corporation’s assets,

 

(iii)                               the closing of any transaction or series of
related transactions pursuant to which any person or any group of persons
comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934 Act
(other than the Corporation or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Corporation) acquires directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) beneficial ownership (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing (or convertible into or exercisable for
securities possessing) thirty-five percent (35%) or more of the total combined
voting power of the Corporation’s securities (as measured in terms of the power
to vote with respect to the election of Board members) outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such transaction involves a direct issuance from the Corporation or the
acquisition of outstanding securities held by one or more of the Corporation’s
existing stockholders, or

 

(iv)                              a change in the composition of the Board over
a period of twelve (12) consecutive months or less such that a majority of the
Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

The foregoing definition of Change in Control shall in all instances be applied
and interpreted in such manner that the applicable Change in Control transaction
will also qualify as: (i) a change in the ownership of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(v) of the Treasury
Regulations, (ii) a change in the effective control of the Corporation, as
determined in accordance with Section 1.409A-3(i)(5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with
Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.

 

A-1

--------------------------------------------------------------------------------


 

G.                                    Code shall mean the Internal Revenue Code
of 1986, as amended.

 

H.                                   Common Stock shall mean shares of the
Corporation’s common stock.

 

I.                                        Corporation shall mean Matson, Inc., a
Hawaii corporation (formerly known as Alexander & Baldwin Holdings, Inc.), and
any successor corporation to all or substantially all of the assets or voting
stock of Matson, Inc. which shall by appropriate action adopt the Plan.

 

J.                                        Deferral Election shall mean the
election made by Participant, prior to the start of the calendar year in which
this Award is made, in which Participant has, in accordance with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder,
designated a deferred commencement date or event for the issuance of the Shares
in which he or she vests under this Award and the method of issuance (lump sum
or installment) for those vested and deferred Shares and any deferred phantom
dividend equivalents pertaining to those Shares.

 

K.                                   Family Members shall mean, with respect to
the Participant, any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law.

 

L.                                     1934 Act shall mean the Securities
Exchange Act of 1934, as amended.

 

M.                                 Participant shall mean the non-employee Board
member to whom the Award is made pursuant to the Automatic Grant Program.

 

N.                                    Permanent Disability shall mean the
inability of Participant to perform his or her usual duties as a Board member by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.

 

O.                                    Plan shall mean the Corporation’s 2007
Incentive Compensation Plan.

 

P.                                      Plan Administrator shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

Q.                                    Retirement shall mean the cessation of
Board service by reason of retirement at or after the attainment of age
seventy-five (75).

 

A-2

--------------------------------------------------------------------------------